United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1424
                                   ___________

Eugenio Sanchez Bernal,                 *
                                        *
             Petitioner,                *
                                        * Petition for Review of an
       v.                               * Order of the
                                        * Board of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: December 15, 2011
                                Filed: December 20, 2011
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Mexican citizen Eugenio Sanchez Bernal petitions for review of an order of the
Board of Immigration Appeals (BIA), which affirmed an immigration judge’s denial
of his application for cancellation of removal. We conclude that substantial evidence
supports the BIA’s determination that Bernal did not meet his burden of
demonstrating he was continuously physically present in the United States for ten
years before he was served with a notice to appear. See Sanchez-Velasco v. Holder,
593 F.3d 733, 735-36 (8th Cir. 2010) (standards of review); Acevedo-Aguilar v.
Mukasey, 517 F.3d 8, 10 (1st Cir. 2008) (holding substantial evidence supported
denial of cancellation of removal where alien’s testimony was inconsistent with other
evidence in record regarding relevant dates). Accordingly, we deny the petition. See
8th Cir. R. 47B.
                       ______________________________




                                        -2-